Reasons for Allowance
Claims 1-5, 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest an unmanned autonomous vehicle comprising a frame formed by a wing spar secured to boom carriers, each of the boom carriers including boom mounting locations each configured to secure a vertical propulsion unit, a pre-formed wing shell attached to the frame, wherein the pre-formed wing shell includes a wing body shaped to provide aerodynamic lift and having a first groove and two or more second grooves recessed into an underside of the wing body, wherein the first groove aligns with the wing spar and is shaped to mate with and accept the wing spar into the first groove and the second grooves align with the boom carriers and are shaped to mate with and accept the boom carriers into the second grooves, and wherein the first groove crosses the second grooves where the wing spar is secured to the boom carriers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642